Title: General Orders, 17 April 1776
From: Washington, George
To: 

 

Head Quarters, New-York, April 17th 1776
Parole Boston.Countersign Charlestown.


The General being informed that many of the Houses taken up for barracks, are much abused by the Soldiers, which is a Grievance that might be prevented, by the Officers paying a proper attention to their duty, and more carefully observing the Conduct, and Behaviour of their men—The Barrack Master is therefore order’d to place a proper proportion of Officers, in the same Houses with the Soldiers, who, are to be answerable for any mischief done, to prevent any Wood being cut upon the Floors, or any Water, or Filth, thrown out of the Windows; As all Damages wantonly committed must be paid for, out of the pay of the Men quarter’d in the House where such Damage is done—The Offenders must also expect to suffer a severe corporal punishment for any breach of these orders. The Officers are moreover expressly order’d to see, that the Mens Barracks are kept clean, and the General again urges the Necessity of the same Cleanliness being observ’d in the persons of the soldiers.
The Colonels, and commanding Officers of Regiments, are to exert their utmost endeavours, to compleat their Companies to the establishment.
